Citation Nr: 1442082	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for headaches claimed as residuals of a head injury.



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  The St. Paul Pension Center has also had jurisdiction of the claims folder as it relates to a pension matter.

This case was remanded by the Board for further development in January 2013 and January 2014.  

The Veteran has been unrepresented in the course of this appeal.  Following the January 2014 remand, the Veterans of Foreign Wars of the United States has made some presentation on the Veteran's behalf.  The record does not currently contain a document appointing that organization.  Appellant was notified of that fact by the Board, was provided an opportunity to appoint a representative.  There was no response and the Veteran is considered to be representing himself in the course of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this issue was before the Board in January 2013 and January 2014, it was determined that further development was needed to include affording the Veteran a VA examination and etiology opinion.  In the January 2014 remand, the VA examiner was asked to provide an opinion as to whether there was clear and unmistakable (undebatable) evidence that the Veteran's headaches preexisted service and if so, whether the headaches were not aggravated (permanently worsened) beyond their normal progression.  A VA opinion was obtained in April 2014.  The April 2014 VA examiner, however, merely restated the opinion and reasoning given in April 2013, the same opinion that was deemed inadequate by the Board.  As the Board has given the examiner the opportunity to adhere to the remand directives, the Board concludes that he is either unable or unwilling to do so.  Thus, on remand, another examiner should be asked to comply with the directives of this remand. 

The Board also notes that it appears that the requested Social Security Administration records have not been obtained and there is no indication in the record that they are unavailable.  On remand, an attempt should be made to obtain these records.  

A remand by either the Board or the Court confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain
a complete copy of any adjudication and the records
underlying the adjudication for disability benefits.  All
records/responses received should be associated with the
claims file.  If the records are unavailable the Social Security Administration should indicate so.

2.  Obtain an addendum opinion from a VA examiner other than the examiner who rendered the April 2014 VA opinion.  The Veteran's Virtual VA and VBMS electronic files, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

 (a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's headaches pre-existed active service.  Please provide a complete explanation for the opinion.

 (b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing headaches WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress. Please provide a complete explanation for the opinion.

 (c) If not, opine as to whether any current headaches at least as likely as not (a probability of 50 percent or greater) that had their onset in, or is otherwise related to his period of active duty service.  Please provide a complete explanation for the opinion.  For the purposes of this opinion, the examiner should assume that the Veteran's statements of record are competent and credible as to the level and character of his headaches since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
 
3.  Ensure that the addendum opinion report complies with, and answers the questions posed in, this remand.  If the report is insufficient, it should be returned to the examiner for corrective action.
 
4.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



